DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frew et al [US 2015/0170505]
Claim 1.  A vehicle security device applied to a vehicle, comprising: a control module installed in the vehicle (the stand alone monitor 108, 310, 320 can be mounted on a suction cup, a glass surface or a visor of a vehicle, see Figs. 2-4, para [0048, 0049]);
a detection module connected to the control module and configured to detect at least one safety abnormal event of the vehicle (the plurality of sensors such as the camera 208, microphone, motion sensor 214, etc. for detecting an abnormal such as intruder break-in the vehicle, fire, smoke, CO, CO2, struck vehicle, etc. see Fig. 2, 5, para [0026, 0027, 0034, 0039-0043, 0053, 0060-0063]);
a communication module connected to the control module and configured to optionally output or receive at least one collaborative alarm activation signal (the communication module 207 outputs one or more levels of collaboration modes including data information and alarm conditions being send/transmitted to a remote server, other vehicles and/or cellular phone, see Figs. 2, 3, 5-7, para [0026, 0039, 0048, 0057]); and
an alarm module configured to output a warning alarm (the alarm output devices 224 such as horn, flashing head lights, sounds and/or text to speech signals, see Fig. 2, para [0044, 0046]);
wherein, when the detection module detects out the safety abnormal event, the control module generates at least one abnormal alarm activation signal and the collaborative alarm activation signal, the alarm module outputs the warning alarm according to the abnormal alarm activation signal, and the communication module outputs the collaborative alarm activation signal (when detected of an abnormal such as intruder, fire or struck vehicle then the communication module 207 outputs one or more levels of collaboration modes including data information and alarm conditions being send or transmitted to a remote server, other vehicles and/or cellular phone, see Figs. 2, 3, 5-7, para [0026, 0039, 0048, 0057]);
wherein, when the communication module receives the collaborative alarm activation signal, the alarm module outputs the warning alarm according to the collaborative alarm activation signal (the communication module 207 received the collaborative alarm condition/signal then output the collaborative alarms by the output devices 224, see Figs. 2-7, para [0026, 0039, 0044, 0046, 0048, 0057]).

Claim 2. The vehicle security device of claim 1, further comprising: a timing module configured to provide at least one time stamp, which is corresponding to at least one of the safety abnormal event, the collaborative alarm activation signal, the warning alarm, and the abnormal alarm activation signal (as cited in respect to claim 1 above, and including the time stamps, see para [0054, 0062, 0072]).

Claim 3. The vehicle security device of claim 1, wherein the communication module further retransmits the received collaborative alarm activation signal (the communication module 207 received the collaborative alarm conditions and then transmits or re-transmits that collaborative alarms to the remote server, other vehicles and/or cellular phone, see Figs. 2, 3, 5-7, para [0026, 0039, 0048, 0057]).

Claim 4. The vehicle security device of claim 1, wherein the communication module outputs at least one warning signal to a mobile communication device, and the warming signal comprises at least one of the safety abnormal event, the collaborative alarm activation signal, the warning alarm, and the abnormal alarm activation signal (the cited in respect to claim 1 above, wherein the communication module 207 output collaborative alarm according to an abnormal event).

Claim 5.  A collaborative vehicle security system, comprising: a plurality of vehicle security devices, wherein each of the vehicle security devices is applied to a vehicle and comprises a control module, a detection module, a communication module and an alarm module, the control module is installed in the vehicle, the detection module is connected to the control module and configured to detect at least one safety abnormal event of the vehicle, the communication module is connected to the control module and configured to optionally output or receive at least one collaborative alarm activation signal, and the alarm module is configured to output a warning alarm; wherein when the detection module detects out the safety abnormal event, the control module generates at least one abnormal alarm activation signal and the collaborative alarm activation signal, the alarm module outputs the warning alarm according to the abnormal alarm activation signal, and the communication module outputs the collaborative alarm activation signal; and when the communication module receives the collaborative alarm activation signal, the alarm module outputs the warning alarm according to the collaborative alarm activation signal; wherein, when one of the vehicle security devices outputs the collaborative alarm activation signal, another one of the vehicle security devices receives the collaborative alarm activation signal, and outputs the warning alarm according to the received collaborative alarm activation signal (as cited in respect to claims 1 and 4 above).

Claim 6. The collaborative vehicle security system of claim 5, wherein each of the vehicle security devices further comprises a timing module configured to provide at least one time stamp, and the time stamp is corresponding to at least one of the safety abnormal event, the collaborative alarm activation signal, the warning alarm, and the abnormal alarm activation signal (as cited in respect to claim 2 above).

Claim 7. The collaborative vehicle security system of claim 5, wherein an intensity of the warming alarm is variable based on a distance between the vehicle security device outputting the warning alarm and a signal source of the collaborative alarm activation signal.

Claim 8. The collaborative vehicle security system of claim 5, wherein the another one of the vehicle security devices further retransmits the received collaborative alarm activation signal (as cited in respect to claim 3 above).

Claim 9. The collaborative vehicle security system of claim 5, wherein each of the vehicle security devices outputs at least one warning signal to a mobile communication device, and the warning signal comprises at least one of the safety abnormal event, the collaborative alarm activation signal, the warning alarm, and the abnormal alarm activation signal (as cited in respect to claim 4 above).

Claim 10. The collaborative vehicle security system of claim 9, wherein each of the vehicle security devices further comprises an alarm relieve module, a user of the mobile communication device moves toward the vehicle security device outputting the warning alarm according to the received warning signal and performs a relieve operation to relieve the warning alarm of the vehicle security device, and the collaborative vehicle security system further gifts a gratitude bonus to the user who performed the relieve operation (the standalone area monitor 108 or 310 will solicit the assistance of the neighboring standalone area monitors 320A-H that are located within neighboring vehicles 307 to deter an intruder from attaching, stolen or move the vehicle away from being struck and also providing reward paid to the users of these standalone area monitors, see Fig. 3, para [0039, 0040, 0048,0076]).

Claim 11. The collaborative vehicle security system of claim 9, further comprising a database recording registration information of each of the vehicle security devices, wherein the warning signal further comprises the registration information of the vehicle security device outputting the collaborative alarm activation signal (the communications network 100 and communication 207 may include a core network 102. The core network 102 may include an application server (AS) 104 and a database (DB) 106.  The AS 104 may perform the methods and functions described herein e.g., the method 700 discussed below, see Figs. 1, 7 steps 760, para [0017, 0071-0073]).  The AS 104 may perform various functions or operations as interacting with endpoint devices, e.g., the collaborative standalone area monitors 108, 320 A-H.  The DB 106 may store subscriber information, e.g., the subscriber's contact information, the subscriber's mobile endpoint telephone number, the subscriber's collaborative standalone monitor 108 identification information (see Figs. 1, 3, 7, para [0018, 0071-0073]).  

Claim 12.  The collaborative vehicle security system of claim 9, further comprising at least one central control host; and at least one router signally connecting to the central control host; wherein, each of the vehicle security devices is signally connected to the central control host directly or signally connected to the central control host through the router, so that the vehicle security device outputs the warning signal to the corresponding mobile communication device via the central control host (the communications network may include one or more access networks (e.g., a cellular network, a wireless network, a wireless-fidelity (Wi-Fi) network, a PSTN network, an IP network, and the like).  In one embodiment, the communications network 100 in FIG. 1 is simplified and it should be noted the communications network 100 may also include additional network elements (not shown), such as for example, border elements, gateways, firewalls, routers, switches, call control elements, various application servers 104 as the method 700 discussed below (see Figs. 1, 7, para [0017, 0019]).

Claim 13. The collaborative vehicle security system of claim 12, wherein the central control host provides a parking-area partition function, and the routers are arranged in different parking areas, respectively (the communications network 100 in FIG. 1 is simplified and it should be noted the communications network 100 may also include additional network elements (not shown), such as for example, border elements, gateways, firewalls, routers, switches, call control elements, various application servers 104 including parking lot or parking garage, see Figs. 1, 3, 6 step 630, para [0019, 0048, 0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stenneth discloses the method comprising receiving sensor information from at least one sensor, determining that a vehicle was involved in an accident based, at least in part, on the sensor information, determining that an informative notification criteria is satisfied based, at least in part, on the accident, sending an informative notification in response to the determination that the informative notification criteria is satisfied, determining whether a remedial request criteria is satisfied based, at least in part, on the accident and the sensor information, in circumstances where the remedial request criteria is satisfied, sending a remedial request based, at least in part, on the satisfaction of the remedial request criteria, and in circumstances where the remedial request criteria fails to be satisfied, precluding sending of the remedial request based, at least in part, on the failure of satisfaction of the remedial request criteria is disclosed.
[US 2017/0046216]
Hunter et al discloses the method for disseminating emergency notification content from an emergency originating source. The method comprising: delivering the emergency notification content from the emergency originating source to at least one transmitting party; selecting a subset of users from among a set of users for dissemination of the emergency notification content based on the subject matter of the emergency notification content; and delivering the emergency notification content from the at least one transmitting party to a device corresponding to each user from the selected subset of users.	[US 2017/0275690]
Boss et al discloses the system for using vehicular collaboration for vehicular blind spot detection by a processor. A collaboration of images, capturing one or more non-visible areas to an occupant of a vehicle, may be received from a plurality of collaborative vehicles in substantially close proximity to the vehicle for aiding in determining an object in the one or more non-visible areas.	[US 2018/0121740]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/12/2022